FOSTER, Circuit Judge.
Appellee recovered damages for personal injuries caused by the falling of an elevator in the Dade county courthouse, in which she was a passenger. Error is. assigned to the refusal of a directed verdict and to portions of the charge to the effect that a presumption of negligence on the part of appellant arose from the accident.
There is no doubt appellee was injured while a passenger in the elevator. There was evidence tending to show that the building had just been about completed and was open to the public. Appellant had installed the elevators; some had been accepted and were being operated by the county, but the *896one involved in the accident had not been accepted. It was being operated by an agent of the appellant for its own convenience and the public was permitted to use it.
The record presents no reversible error.
Affirmed.